Name: 87/8/EEC: Commission Decision of 10 December 1986 approving an addition to the programme for the sheepmeat sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product
 Date Published: 1987-01-08

 Avis juridique important|31987D000887/8/EEC: Commission Decision of 10 December 1986 approving an addition to the programme for the sheepmeat sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 006 , 08/01/1987 P. 0033 - 0033*****COMMISSION DECISION of 10 December 1986 approving an addition to the programme for the sheepmeat sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (87/8/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the condition under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2) and in particular Article 5 thereof, Whereas on 10 April 1986 the Irish Government forwarded an addendum to the programme for the sheepmeat sector in Ireland approved by Commission Decision 83/600/EEC (3); Whereas this addendum continues the objectives of the earlier programme, involving the modernization of the Irish sheepmeat industry, the expansion of slaughtering capacity and the rationalization of existing plant, with the aim of improving the techniques of processing and marketing and hence the quantity and quality of the products processed and marketed; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, however, the establishment of new slaughtering units can only be aided if the regional need for further capacity can be demonstrated and the units are of a sufficient size to be economically viable; Whereas projects for the installation of cold stores and refrigerated warehouses may only be aided if these facilities are linked to processing or marketing facilities; Whereas the addendum contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the sheepmeat sector in Ireland; whereas the estimated time required for implementation of the addendum does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure: HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme for the sheepmeat sector in Ireland, forwarded by the Irish Government on 10 April 1986 pursuant to Regulation (EEC) No 355/77, is hereby approved subject to the reservations set out in the recitals above. Article 2 This Decision is addressed to Ireland. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 347, 9. 12. 1983, p. 54.